United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1370
                      ___________________________

                                 Jerry K. Bausby

                      lllllllllllllllllllllPlaintiff - Appellant

 Michael E. Cain; Kylr C. Yust; Gerald Weidler; Joseph Wyatt; Brian K. Moyer

                            lllllllllllllllllllllPlaintiffs

                                          v.

 Jackson County Detention Center; Aaron Copes, Caseworker; Shanna Bowden;
                          Jackson County, Missouri

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: August 31, 2020
                          Filed: September 11, 2020
                                [Unpublished]
                                ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.
       Missouri prisoner Jerry Bausby appeals the district court’s1 denial of his
motions for appointment of counsel, and the court’s adverse judgment following a
bench trial, in this 42 U.S.C. § 1983 action. After careful review of the record and
the parties’ arguments on appeal, we conclude that the district court did not abuse its
discretion in denying Bausby’s motions for appointment of counsel. See Patterson
v. Kelley, 902 F.3d 845, 849-50 (8th Cir. 2018) (standard of review; pro se litigants
have no right to appointed counsel; district court may appoint counsel if convinced
plaintiff and court would benefit from assistance of counsel). Because Bausby has
failed to provide a transcript of the trial proceedings, this court cannot meaningfully
review his challenge to the district court’s judgment. See Fed. R. App. P. 10(b)
(discussing appellant’s duty to order transcripts); see also Schmid v. United Bhd. of
Carpenters & Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam)
(explaining that, without trial transcript, this court could not determine whether
district court’s comments or rulings during course of proceedings amounted to
judicial bias, or whether district court erred in excluding or admitting certain
evidence). Accordingly, we affirm. See 8th Cir. R. 47B. We also grant the motion
to dismiss filed by defendant Jackson County.2
                        ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      2
        Bausby has not appealed the district court’s earlier order dismissing the county
as a defendant, or other earlier orders dismissing other parties and claims. We do not
address issues not raised on appeal. See Montin v. Moore, 846 F.3d 289, 295 (8th
Cir. 2017) (claims not raised in opening brief are waived).

                                          -2-